Forwarded message ---------

From: Steve Chauncy <chauncysGO@gmail.com>
Date: Mon, Dec 14, 2020 at 2:46 PM

Subject: Discovery

To: Michael Clower <clowerpa@outlook.com>

12-14-20
Attorney Clower,

In regards, to the limited answers provided on the initial discovery interrogatories
submitted for your response on October 12, 2020 (Reference Case:6:20cv-1288-Orl-
78EJK, | will once again attempt to attain clear and specific responses by requesting
appropriate answers.

Furthermore, | should not have to remind you the country is in turmoil with the Covid
pandemic. Therefore, | am requesting you produce the documents specifically outlined
in the discovery document forwarded to you in this matter. | will reimburse you for any
reasonable copying and postage expense.

Should you choose not to honor this request within ten (10) business days from the date
of this correspondence, | will be left with no other option but to submit a motion to the
court to compel your compliance.

CSC

chauncys60@gmail.com
2620 Bluefield Ave

Nashville, TN. 37214
